DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/2020 has been entered.
Response to Amendment
The objection to claim 10 is withdrawn in view of the amendment to claim 10.
Examiner acknowledges the amendments to the claims received on 12/4/2020 have been entered, and that no new matter has been added.
Response to Arguments
Argument 1: Applicant argues on page 13-14 in the filing on 12/4/2020 that the cited prior art does not teach “wherein the request is received from a client device associated with a particular user of the content management platform that has permission to access the file.”
Argument 2: Applicant argues on page 13-14 that the cited prior art does not teach “receiving, by the content management platform, a request to insert content associated with a corresponding data object… into the file.”
Argument 3: Applicant argues on page 13-14 that the cited prior art does not teach “generating, by the content management platform, a content object comprising the content and the one or more attributes associated with the content, the one or more attributes comprising at least one of: an 

Response to Argument 1: Argument 1 is moot.  The scope of the amendment has changed and new mapping has been applied.  The current art is maintained.  Respectfully, Pan teaches “wherein the request is received from a client device associated with a particular user of the content management platform that has permission to access the file,” with a user on a client device who requests a preview of a document.  The system access the native document to generate the preview [Pan 0005].  A requesting user on a client device has access to the native document, thus the client user has permission to access the file.  See rejection below for more details.  
Response to Argument 2: Argument 2 is moot.  The scope of the amendment has changed and new mapping has been applied.  The current art is maintained.  Respectfully, Pan teaches “receiving, by the content management platform, a request to insert content associated with a corresponding data object… into the file,” with a user adding a comment to the preview interface.  Then the preview interface provides the comment information to the document manipulation interface, which adds the same comment into the native document [Pan 0026].  Thus, the comments added from the preview interface are also added to the native document.  The request to add content to the native document [file] is initially received by the preview interface.  Because the native document is stored on the document preview system [Pan 0003], a request to add the same content to the native document [file] is ultimately received by the document preview system, the content management platform.  
In another aspect, the comment is received by the preview, which is displayed by document preview module 220, and added to the native document by document manipulation interface 230 [Pan 0026].  As shown in Pan Fig. 2, both the document preview module 220 and document manipulation 
Response to Argument 3: Argument 3 is moot.  The scope of the amendment has changed and new mapping has been applied.  The current art is maintained.  Respectfully, Pan and Shaver teach “generating, by the content management platform, a content object comprising the content and the one or more attributes associated with the content, the one or more attributes comprising at least one of: an identifier for the particular user or a timestamp of when the content was provided by the particular user.”  Pan teaches adding comments to a native document from a preview interface [Pan 0016].  Shaver teaches comments are added to a document along with the author of the comment and a timestamp [Shaver 0056, Fig. 5].  See rejection below for more details.  
This meets the claim limitations as currently claimed, and Applicant's Arguments 1-3 filed on 12/4/2020 are moot in view of new mapping.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot for the reasons stated above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, 10-12, 14-15, 18-19, 22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al., Patent Application Publication number US 20160117289 A1, (hereinafter “Pan”), in view of Shaver, Patent Application Publication number US 20140033015 A1 (hereinafter “Shaver”).
Claim 1:  Pan teaches “A method (i.e. method [Pan 0027]) comprising: 
receiving, by a content management platform (i.e. document preview system [Pan 0005]), a request for a file (i.e. native document [Pan 0005]) stored within the content management (i.e. when a client device requests a preview of a native document in a browser, the document preview system accesses the native document… [Pan 0005]) in a format of a third-party application (i.e. document preview system stores documents in their native format [Pan 0003]), wherein the request is received from a client device (i.e. when a client device requests a preview of a native document in a browser, the document preview system accesses the native document… [Pan 0005]) associated with a user of the content management platform (i.e. a user interacts with the preview [Pan 0005] note: the user interacts with the preview on the client device, thus they are associated), and wherein the user associated with the client device has permission to access the file (i.e. to permit an operator of client devices 110 to view the preview prior to accessing and modifying the native document… permit users to modify and add comments to the native document from a preview interface [Pan 0016]); 
generating, by the content management platform, a rendered graphical image of the file (i.e. When the preview is rendered, document rendering module 210 generates the bounding areas for each rendering marker which are associated with the rendering marker and native object in the mapping table 310 [Pan 0024]) based on each of a plurality of data objects (i.e. document preview module 220 provides previews native documents to client devices 110 along with any comments associated with the native document [Pan 0025]) previously extracted from the file (i.e. document mapping module applies a parser that interprets the formatting of the native document to identify the portions of a native document that are displayed to a user [Pan 0021] note: anything that is displayable is parsed, including comments.  Thus comments are previously extracted from the file), 
wherein the rendered graphical image of the file is rendered in view of one or more rendering rules associated with the format of the third-party application to represent a view of the file as if opened within the third-party application (i.e. Document preview system 100… provides… previews of the native documents to client devices 110. A native document is a document created using an application program and that uses particular formatting and rendering functionality of the application program for its display on client device 110 [Pan 0011]); 
causing, by the content management platform, the rendered graphical image of the file to be presented within a preview user interface on the client device (i.e. Document preview system 100… provides… previews of the native documents to client devices 110 [Pan 0011]); 
receiving, by the content management platform, a request to add content (i.e. user selects a portion of the preview and adds a comment to the preview using the interface… document preview module 220 provides document manipulation interface 230 with… the comment… and document manipulation interface 230 inserts the comment in the native document [Pan 0026] note: comments added from the preview interface are also added to the native document.  The request to add content to the native document [file] is initially received by the preview interface.  Because the native document is stored on the document preview system (Pan 0003, above), a request to add the same content to the native document [file] is ultimately received by the document preview system, the content management platform) (i.e. document preview module 220 provides the preview… to the requesting client device [Pan 0025, Fig. 2] Note2: The comment is received by the preview, which is displayed by document preview module 220, and added to the native document by document manipulation interface 230.  As shown in Fig. 2, both the document preview module 220 and document manipulation interface 230 are part of the Document Preview System 100.  Thus the request is received by the Document Preview System, or content management platform) associated with a corresponding data object of the plurality of data objects (previously extracted comments of the native document, above) to the file (i.e. native document [Pan 0026]) (i.e. document preview module 220 provides document manipulation interface 230 with… the comment… and document manipulation interface 230 inserts the comment in the native document [Pan 0026]), wherein the content of the request is received via the preview user interface on the client device (i.e. Client device 110 may also provide the user with an interface to add a comment to the preview… document preview module 220 provides document manipulation interface 230 with… the comment… and document manipulation interface 230 inserts the comment in the native document [Pan 0026]); 
generating, by the content management platform, a content object comprising the content (i.e. the native document and permit users to… add comments to the native document from a preview interface [Pan 0016] note: from above, comments are being generated in the preview as well as the native document; both are part of the Document Preview System, or content management platform)…; and 
generating, by the content management platform, a new version of the file (i.e. When modifications are made to a native document in native document store 250, synchronization module 240 requests an update from document mapping module 200 to the previews of the document stored in preview store 270, and disseminates the modified document to the client devices 110 [Pan 0020]) based on one or more of the plurality of data objects previously extracted from the file (i.e. The modifications to the native document may be performed by a user modifying a comment via the document preview module 220 [Pan 0020] note: from above, a preview is generated from previously extracted data objects) and the generated content object (i.e. The native document is updated by the addition of the comment and the synchronization module 240 propagates the change to any synchronized client devices 110 [Pan 0026]).”
Pan teaches “a content object comprising the received content.”  Pan is silent regarding “a content object comprising the content and one or more attributes associated with the content, the one or more attributes comprising at least one of: an identifier for the user associated with the client device or a timestamp of when the content was provided by the user associated with the client device;”
Shaver teaches “a content object comprising the content and one or more attributes associated with the content, the one or more attributes comprising at least one of: an identifier for the user associated with the client device or a timestamp of when the content was provided by the user associated with the client device (i.e. the comment 504 displays other information, such as the time and date the comment 504 was created or updated, and a user identifier indicating the author or editor of the comment [Shaver 0056, Fig. 5]… "reviewer client device" and "author client device" may be used interchangeably [Shaver 0108]… a user acting as a reviewer may operate a reviewer client device 916 may insert a comment [Shaver 0109]);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pan to include the feature of having the ability to display a timestamp and user identifier as disclosed by Shaver.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to assist reviewers, an organized, efficient, and intuitive user interface is desirable [Shaver 0029].”

Claim 2: Pan and Shaver teach all the limitations of claim 1, above.  Pan teaches “wherein the format of the third- party application is one of a word processing application format, a spreadsheet application format document, a slide presentation application format, a drawings presentation application format, a graphics file, a video file, a 3D rendered file, or a computer-aided design rendered files (i.e. native document applications include productivity applications such as word processing applications, spreadsheet applications, presentation applications, as well as other applications [Pan 0014]).”

Claim 3: Pan and Shaver teach all the limitations of claim 1, above.  Pan teaches “wherein generating the rendered graphical image of the file comprises: 
generating a rendered image of each of the plurality of data objects previously extracted from the file based upon the one or more rendering rules associated with the format of the third-party application (i.e. When the preview is rendered, document rendering module 210 generates the bounding areas for each rendering marker which are associated with the rendering marker and native object in the mapping table 310… the bounding areas account for formatting, page changes, and other effects of converting the native document to a preview [Pan 0024]); and 
generating the rendered graphical image of the file from each rendered image of each of the plurality of data objects, wherein the rendered graphical image of the file that represents the view of the file as if opened within the third-party application (i.e. When the preview is rendered, document rendering module 210 generates the bounding areas for each rendering marker which are associated with the rendering marker and native object in the mapping table 310… the bounding areas account for formatting, page changes, and other effects of converting the native document to a preview [Pan 0024] note: each bounding area and data object are rendered, to create the full view of the preview).”

Claim 4: Pan and Shaver teach all the limitations of claim 1, above.  Pan teaches “wherein the preview user interface on the client device allows the user associated with the client device to perform one or more actions of highlighting text displayed within the rendered graphical image, (i.e. the content browser may display an interface for a user to insert… comments to a preview [Pan 0013]), and editing an existing comment (i.e. the content browser may display an interface for a user to… modify comments to a preview [Pan 0013]).”

Claim 6: Pan and Shaver teach all the limitations of claim 1, above.  Pan teaches “wherein generating the content object comprises: 
associating the content object with the corresponding data object (i.e. document preview module identifies native objects corresponding to the comment by matching location information of the selection with native objects in the mapping table [Pan 0026, Fig. 3 mapping table 310]) based upon positional coordinates (i.e. page and pixel locations of the rendering marker. The rendering marker and bounding area are associated with the native objects in a mapping table [Pan 0004, Fig. 3 mapping table 310]) of the corresponding data object within the rendered image of the file (i.e. location information of the selection [Pan 0026]).”

Claim 7: Pan and Shaver teach all the limitations of claim 1, above.  Pan teaches “wherein generating the new version of the file comprises: 
retrieving the plurality of data objects representing a version of the file currently stored within the content management platform (i.e. Document preview module accesses document manipulation interface to retrieve any comments stored in the native document [Pan 0025]); and 
(i.e. user selects a portion of the preview and adds a comment to the preview using the interface [Pan 0026]), wherein the updated data object is formatted based upon the format of the third-party application (i.e. the document preview system stores modifications and additions to the comments in the native document, such that these modifications are viewable and modifiable by a native document application that accesses the native document [Pan 0016]), 
wherein the new version of the file is further generated based on the updated data object (i.e. document manipulation interface inserts the comment in the native document. The native document is updated by the addition of the comment [Pan 0026]).”

Claim 10:  Pan teaches a non-transitory machine-readable storage medium storing instructions which, when executed, cause a processing device to perform operations (i.e. a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps [Pan 0034]) comprising instructions to perform operations corresponding to the method of claim 1, therefore it is rejected under the same rationale.

Claim 11: Claim 11 is similar in content and in scope to claim 3, thus it is rejected under the same rationale.

Claim 12: Claim 12 is similar in content and in scope to claim 4, thus it is rejected under the same rationale.

Claim 14: Claim 14 is similar in content and in scope to claim 6, thus it is rejected under the same rationale.

Claim 15: Claim 15 is similar in content and in scope to claim 7, thus it is rejected under the same rationale.

Claim 18:  Pan teaches a system (i.e. an apparatus [Pan 0036]) comprising: a memory (i.e. storage medium [Pan 0036]); and a processing device operatively coupled with the memory (i.e. a computer-readable medium containing computer program code, which can be executed by a computer processor [Pan 0034]) to perform the operations corresponding to the method of claim 1, therefore it is rejected under the same rationale.

Claim 19: Claim 19 is similar in content and in scope to claim 3, thus it is rejected under the same rationale.

Claim 22:  Pan teaches “A method (i.e. method [Pan 0027]) comprising: 
receiving, by a client device (i.e. when a client device requests a preview of a native document in a browser, the document preview system accesses the native document… [Pan 0005] associated with a user of a content management platform (i.e. a user interacts with the preview [Pan 0005] note: the user interacts with the preview on the client device, thus they are associated), a file request (i.e. accesses the native document [Pan 0005]) for a file stored within the content management platform (i.e. when a client device requests a preview of a native document in a browser, the document preview system accesses the native document… [Pan 0005]) in a format of a third-party application (i.e. document preview system stores documents in their native format [Pan 0003]), wherein the user associated with the client device has permission to access the file (i.e. to permit an operator of client devices 110 to view the preview prior to accessing and modifying the native document… permit users to modify and add comments to the native document from a preview interface [Pan 0016]); 
presenting, by the client device, a rendered graphical image of the file within a preview user interface (i.e. When the preview is rendered, document rendering module 210 generates the bounding areas for each rendering marker which are associated with the rendering marker and native object in the mapping table 310 [Pan 0024]), wherein the rendered graphical image of the file is generated based on each of a plurality of data objects (i.e. document preview module 220 provides previews native documents to client devices 110 along with any comments associated with the native document [Pan 0025]) previously extracted from the file (i.e. document mapping module applies a parser that interprets the formatting of the native document to identify the portions of a native document that are displayed to a user [Pan 0021] note: anything that is displayable is parsed, including comments.  Thus comments are previously extracted from the file) and rendered in view of one or more rendering rules associated with the format of the third- party application to represent a view of the file as if opened within the third-party application (i.e. Document preview system 100… provides… previews of the native documents to client devices 110. A native document is a document created using an application program and that uses particular formatting and rendering functionality of the application program for its display on client device 110 [Pan 0011]); 
receiving, via the preview user interface, an add request to add content (i.e. comments [Pan 0003]) associated with a corresponding data object of the plurality of data objects to the file (previously extracted comments of the native document, above) (i.e. permits users to add and modify comments in the preview.  These added and modified comments are inserted in the native document at the location highlighted by a user in the preview [Pan 0003, Fig 3 dotted line points to text portion]); and 
providing, by the client device to the content management platform (i.e. Client device 110 may also provide the user with an interface to add a comment to the preview… document preview module 220 provides document manipulation interface 230 with… the comment… and document manipulation interface 230 inserts the comment in the native document [Pan 0026] note: comments added from the preview interface are also added to the native document.  The request to add content to the native document [file] is initially received by the preview interface.  Because the native document is stored on the document preview system (Pan 0003, above), a request to add the same content to the native document [file] is ultimately received by the document preview system, the content management platform) (i.e. document preview module 220 provides the preview… to the requesting client device [Pan 0025, Fig. 2] Note2: The comment is received by the preview, which is displayed by document preview module 220, and added to the native document by document manipulation interface 230.  As shown in Fig. 2, both the document preview module 220 and document manipulation interface 230 are part of the Document Preview System 100.  Thus the request is received by the Document Preview System, or content management platform), the content of the add request (i.e. comment [Pan 0026]) to cause a new version of the file to be generated (i.e. When modifications are made to a native document in native document store 250, synchronization module 240 requests an update from document mapping module 200 to the previews of the document stored in preview store 270, and disseminates the modified document to the client devices 110 [Pan 0020]) based on one or more of the plurality of data objects previously extracted from the file and (i.e. The modifications to the native document may be performed by a user modifying a comment via the document preview module 220 [Pan 0020] note: from above, a preview is generated from previously extracted data objects) a content object comprising the content of the add request (i.e. the native document and permit users to… add comments to the native document from a preview interface [Pan 0016])…”
Pan teaches “a content object comprising the content of the add request.”  Pan is silent regarding “a content object comprising the content of the add request and one or more attributes associated with the content of the add request, the one or more attributes comprising at least one of: an identifier for the user associated with the client device or a timestamp of when the content was provided by the user associated with the client device.”
Shaver teaches “a content object comprising the content of the add request and one or more attributes associated with the content of the add request, the one or more attributes comprising at least one of: an identifier for the user associated with the client device or a timestamp of when the content was provided by the user associated with the client device (i.e. the comment 504 displays other information, such as the time and date the comment 504 was created or updated, and a user identifier indicating the author or editor of the comment [Shaver 0056, Fig. 5]… "reviewer client device" and "author client device" may be used interchangeably [Shaver 0108]… a user acting as a reviewer may operate a reviewer client device 916 may insert a comment [Shaver 0109]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pan to include the feature of having the ability to display a timestamp and user identifier as disclosed by Shaver.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to assist reviewers, an organized, efficient, and intuitive user interface is desirable [Shaver 0029].”

Claim 24:  Pan and Shaver teach all the limitations of claim 22, above.  Pan teaches “wherein presenting the rendered graphical image of the file within the preview user interface comprises: 
receiving, from a server, each of the plurality of data objects previously extracted from the file (i.e. Document preview module accesses document manipulation interface to retrieve any comments stored in the native document [Pan 0025]);
generating a rendered image of each of the plurality of data objects previously extracted from the file based upon the one or more rendering rules associated with the format of the third-party application (i.e. When the preview is rendered, document rendering module 210 generates the bounding areas for each rendering marker which are associated with the rendering marker and native object in the mapping table 310… the bounding areas account for formatting, page changes, and other effects of converting the native document to a preview [Pan 0024]); and 
generating and presenting within the preview user interface the rendered graphical image of the file from each rendered image of the plurality of data objects, wherein the rendered graphical image of the file that represents the view of the file as if opened within the third-party application (i.e. When the preview is rendered, document rendering module 210 generates the bounding areas for each rendering marker which are associated with the rendering marker and native object in the mapping table 310… the bounding areas account for formatting, page changes, and other effects of converting the native document to a preview [Pan 0024] note: each bounding area and data object are rendered, to create the full view of the preview).”

Claim 25:  Pan and Shaver teach all the limitations of claim 22, above.  Pan teaches “wherein the preview user interface allows the user associated with the client device to perform one or more actions of highlighting text displayed within the rendered graphical image, highlighting a portion (i.e. the content browser may display an interface for a user to insert… comments to a preview [Pan 0013]), and editing an existing comment (i.e. the content browser may display an interface for a user to… modify comments to a preview [Pan 0013]).”

Claims 8-9, 16-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan, in view of Shaver, in further view of Glover, Patent Application Publication number US 20140281872 A1 (hereinafter “Glover”).
Claim 8:  Pan and Shaver teach all the limitations of claim 1, above.  Pan and Shaver are silent regarding “further comprising: receiving a request to store a second version of the file, wherein the second version of the file contains updated content  and formatted in the format of the third-party application; extracting new data objects representing the updated content from the second version of the file; merging the new data objects of the second version of the file and existing data objects from the file stored within the content management platform  to generate a set of merged data objects; and storing the second version of the file, including the set of merged data objects in the content management platform.”
Glover teaches “further comprising: receiving a request to store (i.e. prompt the reviewer with a list of possible contributions to include and allow them to select which ones to use [Glover 0036]) a second version of the file (i.e. contribution version [Glover 0039]), wherein the second version of the file contains updated content (i.e. contributions category consists of all other versions. This category consists of all the versions that may contain changes that need to be merged [Glover 0032]) and formatted in the format of the third-party application (i.e. in a file format associated with word-processing documents, for example, .DOC, .DOCX, or .RTF, which can be displayed to the reviewer by means of the appropriate word processing [Glover 0039]); 
extracting new data objects representing the updated content from the second version of the file (i.e. a document comparison engine can be used to determine the changes made in each contribution by comparing the contribution version against the reference version… outputs from this comparison process should include a machine readable representation of the full result of the comparison, including the text and structure of the redline document and annotations to indicate which parts are inserted, deleted etc.* [Glover 0039]); 
merging the new data objects of the second version of the file and existing data objects (i.e. Determining the location of each change [Glover 0044]… Changes that clash with each other [Glover 0045]… Changes that duplicate each other [Glover 0046]… Changes that cannot be applied [Glover0047]… Changes that need not be applied [Glover 0048]… The changes may be ordered [Glover 0049]… carrying out the changes to the working version of the document [Glover 0054] note: these steps represent merging) from the file stored within the content management platform (i.e. the calculations of all changes to be shown and the additional information associated with them would be performed on a server [Glover 0050]) to generate a set of merged data objects (i.e. the presentation of changes may take the form of a simple list [Glover0051]); and 
storing the second version of the file, including the set of merged data objects in the content management platform (i.e. at this point the apply process will take place to create a new, updated version of the document by applying the selected changes to the working version [Glover 0054]… the “working version”… is the version to which changes from other versions will be applied [Glover 0031]).”

One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to build a flexible, easy to use system for suggested merging changes from one or more versions of a word-processing document into another, target, version of the document [Glover 0022].”

Claim 9:  Pan, Shaver, and Glover teach all the limitations of claim 8, above.  Glover teaches “further comprising: receiving a request to preview the second version of the file (i.e. the system may allow the reviewer to do any or all of the following with this new version: View it… in a browser [Glover 0055-0056]) stored within the content management platform (i.e. … this presentation could be in the form of a web page if the system is hosted on a server [Glover 0050]); 
generating, a rendered graphical image of the second version of the file that represents a view of the second version of the file as if opened within the third-party application (i.e. the system may allow the reviewer to do any or all of the following with this new version: View it… in a browser [Glover 0055-0056]), 
wherein the rendered graphical image of the second version of the file includes rendered images of the updated content (i.e. the system may allow the reviewer to do any or all of the following with this new version: View it… in a browser [Glover 0055-0056]); and 
providing, the rendered graphical image of the file for presentation within a preview user interface on the client device (i.e. the system may allow the reviewer to do any or all of the following with this new version: View it… in a browser [Glover 0055-0056]).”


Claim 16: Claim 16 is similar in content and in scope to claim 8, thus it is rejected under the same rationale.

Claim 17: Claim 17 is similar in content and in scope to claim 9, thus it is rejected under the same rationale.

Claim 21: Claim 21 is similar in content and in scope to claim 8, thus it is rejected under the same rationale.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169.  The examiner can normally be reached on Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171